COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                             NO. 02-14-00357-CR
                             NO. 02-14-00358-CR
                             NO. 02-14-00359-CR
                             NO. 02-14-00360-CR
                             NO. 02-14-00361-CR
                             NO. 02-14-00362-CR


ARMANDO ERNEST VERA                                               APPELLANT

                                      V.

THE STATE OF TEXAS                                                     STATE


                                   ----------

    FROM CRIMINAL DISTRICT COURT NO. 3 OF TARRANT COUNTY
TRIAL COURT NOS. 1327717D, 1327904D, 1330762D, 1334487D, 1357569D,
                            1370861D
                             ----------

                       MEMORANDUM OPINION 1

                                   ----------

      Appellant Armando Ernest Vera appeals from his convictions for

aggravated sexual assault and concurrent 60-year sentences. We affirm the trial

court’s judgments.

      1
      See Tex. R. App. P. 47.4.
      A grand jury indicted Vera with the aggravated sexual assaults of six

women by penetrating either their mouths or sexual organs with his sexual organ

without their consent and by threatening and placing the women in fear of serious

bodily injury or death.   See Tex. Penal Code Ann. § 22.021(a) (West Supp.

2014).    These were first-degree felonies, carrying a possible punishment of

imprisonment for “life or for any term of not more than 99 years or less than

5 years.” Id. § 12.32(a) (West 2011); see also id. § 22.021(e).

      Vera pleaded guilty to the indictments, without benefit of a plea-bargain

agreement, 2 and elected to have a jury assess his punishment. See Tex. Code

Crim. Proc. Ann. art. 26.14 (West 2009). Before accepting his guilty pleas, the

trial court admonished Vera orally and in writing of the consequences of his

pleas. See id. art. 26.13 (West Supp. 2014). The written plea admonishments in

each case included a judicial confession, which Vera signed: “I have read the

indictment . . . filed in this case and I committed each and every act alleged

therein . . . . I am guilty of the instant offense as well as all lesser included

offenses . . . . I swear to the truth of all of the foregoing.” Vera also signed a

statement in each case that his plea was “knowingly, freely, and voluntarily

entered” and a sworn application for community supervision. See id. art. 42.12,

§ 4(e) (West Supp. 2014).



      2
       The State offered Vera a 40-year term of confinement shortly after he was
indicted in four of the six cases, but it appears he refused this offer.


                                        2
      A jury was selected and Vera pleaded guilty to the indictments in open

court. At the punishment trial, the State called as witnesses five of the victims,

the investigating detective, and a forensic psychologist. Vera called his mother

and a psychologist as witnesses, mainly to speak to Vera’s suitability for

community supervision. The jury found Vera guilty of the charged offenses and

assessed his punishment at concurrent 60-year terms of confinement. Vera filed

a motion for new trial in each case, arguing that the verdicts were contrary to the

law and the evidence and that the sentences were “unreasonable, grossly-

disproportional, and unsupported by the facts presented at trial.” See Tex. R.

App. P. 21.3. The record does not reflect that Vera presented the motions to the

trial court. See Tex. R. App. P. 21.6.

      Vera’s court-appointed appellate counsel has filed a motion to withdraw as

counsel, accompanied by a brief in support of that motion. In the brief, counsel

states that in his professional opinion, this appeal is frivolous and without merit.

Counsel’s brief and motion meet the requirements of Anders v. California,

386 U.S. 738, 87 S. Ct. 1396 (1967), by presenting a professional evaluation of

the record demonstrating why there are no arguable grounds for relief. Neither

Vera nor the State have responded to counsel’s brief or motion.

      Once an appellant’s court-appointed attorney files a motion to withdraw on

the grounds that an appeal is frivolous and fulfills the requirements of Anders, we

have a supervisory obligation to undertake an independent examination of the

record. See Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991);


                                         3
Mays v. State, 904 S.W.2d 920, 922–23 (Tex. App.—Fort Worth 1995, no pet.).

In this evaluation, we consider the record and the arguments raised in the Anders

brief. See United States v. Wagner, 158 F.3d 901, 902 (5th Cir. 1998); In re

Schulman, 252 S.W.3d 403, 409 (Tex. Crim. App. 2008). Because Vera entered

open guilty pleas, our independent review of the record for potential error is

limited to jurisdictional defects, the voluntariness of his pleas, any error that is not

independent of the trial court’s judgments and one in which the judgments would

not be supported absent the error, and error occurring after Vera pleaded guilty.

See Monreal v. State, 99 S.W.3d 615, 620 (Tex. Crim. App. 2003); Faisst v.

State, 98 S.W.3d 226, 226 (Tex. Crim. App. 2003); Anderson v. State,

985 S.W.2d 196, 196–97 (Tex. App.—Fort Worth 1998, pet. ref’d) (op. on reh’g).

      We have carefully reviewed the record and counsel’s brief. The record

clearly shows that Vera pleaded guilty to the indictments freely and voluntarily

and was given the appropriate guilty-plea admonishments. See Tex. Code Crim.

Proc. Ann. art. 26.13. As part of his guilty pleas, Vera separately signed judicial

confessions admitting to all elements of the charged offenses, which sufficiently

supported the jury’s findings of guilt. See Ross v. State, 931 S.W.2d 633, 635

(Tex. App.—Dallas 1996, no pet.). Vera’s sentences were within the statutory

limits for the charged offenses and were not excessive or disproportionate to the

offenses. See Dale v. State, 170 S.W.3d 797, 799–800 (Tex. App.—Fort Worth

2005, no pet.). Having found nothing in the record that might arguably support

the appeal, we agree with appellate counsel that this appeal is frivolous.


                                           4
See Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005); see also

Meza v. State, 206 S.W.3d 684, 685 n.6 (Tex. Crim. App. 2006). Accordingly, we

GRANT counsel’s motion to withdraw and affirm the trial court’s judgments.

See Penson v. Ohio, 488 U.S. 75, 82–83, 109 S. Ct. 346, 351 (1988); see also

Smith v. Robbins, 528 U.S. 259, 276–77, 120 S. Ct. 746, 759 (2000).


                                                /s/ Lee Gabriel

                                                LEE GABRIEL
                                                JUSTICE

PANEL: LIVINGSTON, C.J.; GABRIEL and SUDDERTH, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: July 30, 2015




                                      5